                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                            Case No. 16-cv-03260-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING JOINT
                                   9             v.                                         ADMINISTRATIVE MOTION TO
                                                                                            FILE UNDER SEAL
                                  10     ALPHABET INC., et al.,
                                                                                            [Re: ECF 639]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the parties’ joint administrative motion to file under seal portions of the

                                  14   pretrial conference transcript (ECF 621), the Court’s order re motions in limine (ECF 625), and

                                  15   the Court’s order re motion to quash (ECF 627). ECF 639. For the reasons stated below, the

                                  16   motion is GRANTED.

                                  17     I.   LEGAL STANDARD
                                  18          “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d
                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  28          Parties moving to seal documents must also comply with the procedures established by
                                   1   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request

                                   2   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   3   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   4   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   5   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   6   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   7   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                   8   document” that indicates “by highlighting or other clear method, the portions of the document that

                                   9   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                  10   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  11   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material

                                  12   is sealable.” Civ. L.R. 79-5(e)(1).
Northern District of California
 United States District Court




                                  13    II.   DISCUSSION
                                  14          The Court has reviewed the parties’ sealing motion and the declarations of the designating

                                  15   parties submitted in support thereof. The Court finds that the parties have articulated compelling

                                  16   reasons to seal certain portions of the submitted documents. The proposed redactions are narrowly

                                  17   tailored. The Court’s rulings on the sealing requests are set forth in the table below:

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                   1   ECF   Document        Portion(s) to Seal          Result   Reason(s) for Sealing
                                       621   July 19,     Google:
                                   2         2019         68:12-13 (between           GRANTED.    Contains information
                                             Pretrial     “mentioned” and “in                     related to confidential
                                   3
                                             Conference   fact”); 84:1 (entire                    internal business
                                   4         Transcript   line); 85:18-19                         documents, finances,
                                                          (between “example”                      and valuations. Henry
                                   5                      and “what”);                            Decl. ¶ 4, ECF 639-1.
                                                                                                  Public disclosure of
                                   6                                                              this information would
                                                                                                  cause harm to
                                   7
                                                                                                  Defendants. Id.
                                   8
                                                          93:18-22 (between “in”                  Contains Google’s
                                   9                      and end of paragraph);                  confidential business
                                                          94:7 (between “of the”                  strategy and references
                                  10                      and “that”); 94:13                      to confidential
                                                          (between “this” and                     projects. Henry Decl.
                                  11
                                                          “to”); 94:17-20 (entire                 ¶ 5. Public disclosure
                                  12                      lines); 94:21-22                        of this information
Northern District of California




                                                          (between “about” and                    could expose Google
 United States District Court




                                  13                      “that’s”); 95:2 (start to               to competitive harm by
                                                          “what); 95:3-6                          third parties and impair
                                  14                      (“accomplish” to end of                 Google’s business
                                  15                      paragraph); 95:19                       development efforts.
                                                          (between “this” and                     Id. Substantially
                                  16                      “and”); 95:21 (start to                 similar information
                                                          “and”); 96:6-7 (“by” to                 was previously
                                  17                      end of paragraph);                      redacted by the Court
                                                          96:12 (between “this”                   (ECF 617 at 2).
                                  18                      and “which”); 96:13
                                  19                      (start to “which”);
                                                          97:13-14 (between
                                  20                      “that” and “and”);
                                                          97:21-22 (last sentence
                                  21                      of paragraph)
                                  22
                                                          Space Data:                 GRANTED.    This information
                                  23                      67:20-21 (dollar                        reveals confidential
                                                          amounts)                                financial information
                                  24                      68:5 (dollar amounts)                   pertaining to the costs
                                                          74:5 (dollar amounts)                   of researching and
                                  25
                                                          79:18 (between “worth”                  developing Space
                                  26                      and “that”)                             Data’s balloon
                                                          87:25 (between “for”                    constellation
                                  27                      and “which”)                            technology. See
                                                                                                  Germinario Decl. ¶ 6,
                                  28
                                                                                 3
                                   1   ECF   Document   Portion(s) to Seal   Result   Reason(s) for Sealing
                                                                                      ECF 639-2. Similar
                                   2                                                  cost information was
                                                                                      sealed by the Court in
                                   3
                                                                                      ECF 543.
                                   4
                                                                                      Public disclosure of the
                                   5                                                  information Space
                                                                                      Data requests be sealed
                                   6                                                  would likely place
                                                                                      Space Data at a
                                   7
                                                                                      competitive
                                   8                                                  disadvantage, and risks
                                                                                      grave economic harm.
                                   9                                                  See Germinario Decl. ¶
                                                                                      7.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                         4
                                   1   ECF   Document        Portion(s) to Seal       Result   Reason(s) for Sealing
                                       625   July 23,     Google:
                                   2         2019 Order   3:19 (between “a” and    GRANTED.    Contains information
                                             re Motions   “to Google’s”); 3:25                 related to Google’s
                                   3
                                             in Limine    (between “a” and “too                confidential access
                                   4                      Google’s”); 3:26                     logs. Henry Decl. ¶ 6.
                                                          (between “that” and                  Public disclosure of
                                   5                      “constitutes”); 4:7-8                this information would
                                                          (between “to” and                    cause harm to
                                   6                      “Space Data”; 4:8-9                  Defendants. Id.
                                                          (between “fact that” and             Substantially similar
                                   7
                                                          “See”; 4:21 (between                 information was
                                   8                      “respect to” and “—                  previously redacted by
                                                          Google”); 4:22                       the Court. ECF 617 at
                                   9                      (between “that” and                  2.
                                                          “evidence”)
                                  10
                                                          8:12 (name of project);              Contains Google’s
                                  11
                                                          8:13-15 (between                     confidential business
                                  12                      “evidence that” and See              strategy and references
Northern District of California




                                                          MIL4”; 8:16 (between                 to confidential
 United States District Court




                                  13                      “Google’s” and                       projects. Henry Decl.
                                                          ellipses); 8:17 (between             ¶ 7. Public disclosure
                                  14                      “evidence that” and                  of this information
                                  15                      “relates”); 8:21 (content            could expose Google
                                                          of brackets); 8:25-26                to competitive harm by
                                  16                      (between “Google’s”                  third parties and impair
                                                          and “wholly”); 8:27                  Google’s business
                                  17                      (between “concerning”                development efforts.
                                                          and “that relates”); 9:3-            Id. Substantially
                                  18                      4 (between “explaining               similar information
                                  19                      its” and end of                      was previously
                                                          sentence); 9:6 (between              redacted by the Court.
                                  20                      “Google’s” and                       ECF 617 at 2.
                                                          “including”)
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                5
                                   1   ECF   Document     Portion(s) to Seal         Result   Reason(s) for Sealing
                                                        Space Data:                           This information
                                   2                    7:12-13 (dollar amount)   GRANTED.    reveals confidential
                                                                                              financial information
                                   3
                                                                                              pertaining to the costs
                                   4                                                          of researching and
                                                                                              developing Space
                                   5                                                          Data’s balloon
                                                                                              constellation
                                   6                                                          technology. See
                                                                                              Germinario Decl. ¶ 6.
                                   7
                                                                                              Similar cost
                                   8                                                          information was sealed
                                                                                              by the Court in ECF
                                   9                                                          543.
                                  10                                                          Public disclosure of the
                                                                                              information Space
                                  11
                                                                                              Data requests be sealed
                                  12                                                          would likely place
Northern District of California




                                                                                              Space Data at a
 United States District Court




                                  13                                                          competitive
                                                                                              disadvantage, and risks
                                  14                                                          grave economic harm.
                                  15                                                          See Germinario Decl. ¶
                                                                                              7.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            6
                                   1      ECF        Document        Portion(s) to Seal            Result         Reason(s) for Sealing
                                          627       July 23,       Google:
                                   2                2019 Order     2:24-25 (between           GRANTED.            Contains confidential
                                                    re Motion      “involvement in” and                           details related to
                                   3
                                                    to Quash       “See”; 3:24 (between                           Google’s internal
                                   4                               “Mr. Page” and “and if                         business operations,
                                                                   so”; 4:2 (start to “and                        including how it
                                   5                               that”); 4:4-5 (between                         evaluates potential
                                                                   “Mr. Page” and “is in                          ventures and
                                   6                               dispute”); 4:6-7 (quoted                       partnerships and
                                                                   language); 4:8-9                               internal work
                                   7
                                                                   (quoted language)                              processes. Henry
                                   8                                                                              Decl. ¶ 8. Public
                                                                                                                  disclosure of this
                                   9                                                                              information would
                                                                                                                  cause harm to
                                  10                                                                              Defendants. Id.
                                                                                                                  Substantially similar
                                  11
                                                                                                                  information was
                                  12                                                                              previously redacted by
Northern District of California




                                                                                                                  the Court. ECF 630 at
 United States District Court




                                  13                                                                              3.
                                  14

                                  15   III.     ORDER
                                  16            For the foregoing reasons, the joint sealing motion at ECF 639 is GRANTED. The parties
                                  17   are instructed to file the appropriately redacted versions of the documents on the public docket on
                                  18   or before August 12, 2019.
                                  19

                                  20            IT IS SO ORDERED.
                                  21

                                  22   Dated: August 1, 2019
                                  23                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                        7
